Citation Nr: 0700390	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  02-08 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial compensable rating for residuals of 
a fracture of the dorsal aspect of the distal portion of the 
middle phalanx of the right 5th finger.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to March 
1946 and from January 13, 1950 to February 17, 1950.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by a 
Decision Review Officer of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Huntington, West Virginia, which 
granted service connection for residual of a fracture of the 
dorsal aspect of the distal portion of the middle phalanx of 
the right 5th finger (hereinafter, residuals of a fracture of 
the right 5th finger) and assigned a noncompensable 
evaluation from July 31, 2001.

In July 2003, the veteran, accompanied by his representative, 
testified at a hearing conducted via videoconference before 
the undersigned Veterans Law Judge.

The veteran's appeal has been advanced on the Board's docket 
by reason of his advanced age.  See 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002); 38 C.F.R. § 20.900(c) (2006).

This case was previously before the Board and was remanded to 
the RO via the Appeals Management Center in Washington, DC in 
February 2006.  


FINDING OF FACT

The veteran's right 5th finger does not exhibit extremely 
unfavorable ankylosis.


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of a 
fracture of the right 5th finger have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5227 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
(DCs) 5227, 5230 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In this case, the 
veteran was provided notice of the VCAA in August 2001, prior 
to the initial adjudication of his claim in the May 2003 
rating decision at issue.  The Board notes that the August 
2001 notice as well as the May 2003 rating decision dealt 
with the issue of entitlement to service connection.  After 
the veteran filed a notice of disagreement with the initial 
noncompensable evaluation assigned, another VCAA notice 
addressing the claim for increased rating was sent in May 
2004.  The Board notes that this was prior to the May 2004 
Statement of the Case which denied a compensable rating.  
Additional VCAA notices were sent in February 2006 and July 
2006.  

The VCAA letters summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfy the first three "elements" of the 
notice requirement.  In addition, the May 2004 letter stated:  
"If you have any evidence in your possession that pertains 
to your claim, please send it to us."  Likewise, the 
February 2006 letter stated: "If you have any evidence in 
your possession that pertains to your appeal, which is not 
already of record with the VA, please send it to us."  
(Emphasis in original).  This satisfies the fourth 
"element".  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the veteran received Dingess notice in July 
2006, including as it relates to the downstream effective 
date element of his claim.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes VA medical records and 
reports of VA examinations.  There is no indication there 
exists any additional evidence that has a bearing on this 
case that has not been obtained.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  In March 2006, he stated that he 
had no further evidence to submit.  Therefore, there is no 
prejudice to the veteran in proceeding to consider the claim 
on the merits.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

Pertinent Law and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  See Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings".  See Fenderson, 
12 Vet. App. at 126.

The veteran's right small finger disability is rated under DC 
5299-5227.  38 C.F.R. § 4.27.  

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69 (2006).  In this case, 
evidence reflects that the veteran is right-handed.

The Board notes that VA's criteria for evaluating finger 
injuries were revised, effective August 26, 2002, during the 
initial evaluation period.  As explained below, the veteran's 
finger disability does not warrant a compensable rating under 
the former or current criteria.

The former rating criteria provided a noncompensable 
disability rating for ankylosis of any finger other than the 
thumb, index finger, or middle finger.  38 C.F.R. § 4.71a, DC 
5227 (2002).  The former criteria also provided that 
extremely unfavorable ankylosis would be rated as amputation 
under DCs 5152 through 5156.

The new criteria provide for a noncompensable evaluation for 
ankylosis of the little finger, whether it is favorable or 
unfavorable. 38 C.F.R. § 4.71a, DC 5227 (effective from 
August 26, 2002).  Again, a noncompensable rating is the only 
schedular rating available for this disorder.  The rating 
schedule indicates that VA can also consider whether 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  Id.

The new rating criteria also provide evaluations for 
limitation of motion of fingers.  For the little finger, the 
only schedular rating provided is a noncompensable rating for 
any degree of limitation of motion, whether it affects the 
minor or the major hand.  38 C.F.R. § 4.71a, DC 5230 (2006).  

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).



Analysis

In this case, regardless of which criteria are used to 
evaluate the veteran's service-connected disorder, a 
compensable rating is not warranted.  The prior rating 
criteria did not provide an evaluation for limitation of 
motion, and the new rating criteria only provide a 
noncompensable evaluation for any limitation of motion of the 
little finger, no matter how severe.  While the August 2006 
VA examination noted that the veteran was unable to 
straighten the right little finger more than 20 degrees, the 
examiner specifically stated that the finger was not 
ankylosed.  Moreover, favorable ankylosis would only warrant 
a noncompensable rating under the old and new rating 
criteria.  There is certainly no basis for finding the 
severity of the veteran's right little finger disability is 
equivalent to extremely unfavorable ankylosis or amputation.  
The Board further notes that the veteran's right 5th finger 
disability does not result in limitation of motion of other 
digits or interference with the overall function of the hand.  
The August 2006 VA examination found that the veteran was 
able to flex all the fingers of the hand normally.  He was 
able to touch the tips of the fingers of the right hand to 
the mid palmar crease.  Accordingly, a compensable evaluation 
is not warranted under either the old or new criteria.

The Board has considered whether an increased disability 
rating is warranted for the veteran's right small finger 
disability based on functional loss due to pain, weakness and 
flare-ups, pursuant to 38 C.F.R. §§ 4.40 and 4.45 and the 
Court's holding in DeLuca.  However, in Johnston v. Brown, 
10 Vet. App. 80, 85 (1997), the Court determined that if a 
claimant is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion, it is not necessary to consider whether 38 C.F.R. 
§§ 4.40 and 4.45 are applicable.  In this case, the veteran 
is receiving a noncompensable evaluation for his little 
finger disorder under DC 5230.  This is the maximum rating 
allowable. Accordingly, the aforementioned provisions of 38 
C.F.R. § 4.40 and § 4.45 are not for consideration.  

The Board finds that at no time since the effective date of 
service connection, July 31, 2001, has the veteran's right 
little finger disability met or nearly approximated the 
criteria for a compensable disability rating.  Accordingly, 
the Board concludes that staged ratings are not for 
application in this case.  See Fenderson, supra.  

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected disability 
results in marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b) (2006) [extraschedular rating criteria].  
Accordingly, in the absence of the matter being raised by the 
veteran or adjudicated by the RO, the Board will not address 
the veteran's entitlement to an extraschedular rating.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the event the 
veteran believes consideration of an extraschedular rating 
for any of his service-connected disability is in order 
because it presents an exceptional or unusual disability 
picture, he may raise this matter with the RO.


ORDER

Entitlement to an initial compensable rating for residuals of 
a fracture of the dorsal aspect of the distal portion of the 
middle phalanx of the right 5th finger is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


